Citation Nr: 0316126	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical 
spine traumatic arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to January 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal of a February 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied a rating in excess of 10 percent for the veteran's 
cervical spine disability.  In February 1999, the RO 
increased the rating to 20 percent.  A hearing before a 
hearing officer was held at the RO in March 2003; a 
transcript of the hearing has been associated with the claims 
file.  In March 2003 the Board advised the veteran of 
regulatory changes pertinent to his claim and gave him the 
opportunity to respond.  

In written arguments dated in March 2003, the veteran's 
representative asserted that the Board had jurisdiction over 
a claim of service connection for fibromyalgia.  In that 
regard, it is noteworthy that service connection for 
fibromyalgia was denied by the RO on two occasions, in 
February 1999 and in November 2001.  On each occasion, after 
a SOC was issued the veteran did not file a substantive 
appeal, and the appeal was not perfected for Board review.  
Hence, the Board does not have jurisdiction in this matter.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The RO has not provided the veteran notice of the VCAA 
regarding his increased rating claim currently before the 
Board.  The Board may not proceed with appellate review 
without correcting this procedural deficiency.  Under DAV, 
the Board may not provide notice on its own.

It is also noteworthy that on May 2002 VA orthopedic 
examination, the most recent effort by VA to evaluate the 
veteran's service-connected cervical spine disability, ranges 
of motion were not reported.  Such findings may be critical 
in rating the disability.  Additionally, the veteran's 
representative in March 2003, apparently with the recently 
amended provisions for rating intervertebral disc syndrome in 
mind, asserted that a VA examiner needed to record, and 
comment on, the frequency and severity of attacks of 
incapacitating episodes.  A contemporaneous VA examination to 
ascertain the current nature and severity of the veteran's 
cervical spine disability appears indicated.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claim on appeal.  
He should be advised what evidence he 
needs to establish entitlement to a 
higher rating, what the record now shows, 
and of his and VA's respective 
responsibilities in obtaining any further 
evidence.  He should be given the 
requisite period of time to respond.  If 
any outstanding evidence is identified, 
the RO should obtain such evidence or 
assist the veteran in obtaining such 
evidence.  

2.  The veteran should then be afforded a 
VA orthopedic examination to ascertain 
the current severity of his service-
connected cervical spine disability.  The 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  All indicated 
studies (specifically including range of 
motion studies) should be performed.  The 
examiner should indicate whether there is 
pain on motion.  Any incoordination, 
weakened movement and excess fatigability 
on use should be noted.  The examiner 
should express an opinion as to whether 
there would be additional limits on 
function with repeated use or during 
flare-ups (if the veteran reports flare-
ups).  Further, the examiner should 
specifically note any neurological 
symptoms.  The examiner should elicit any 
history (including frequency and 
duration) of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should explain 
the rationale for any opinions given.  
The RO should notify the veteran of 
38 C.F.R. § 3.655 as it relates to the 
failure to report for a scheduled VA 
examination.

3.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the claim 
in light of all additional evidence 
received, as well as the regulatory 
changes.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
VCAA, and the Court and the Federal Circuit in the decisions 
cited above.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


